Citation Nr: 9916662	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-40 931 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
July 1962.

The case was previously before the Board of Veterans' Appeals 
(Board), and remanded for additional development in October 
1996, and May 1997.  The case has been returned to the Board 
for further appellate consideration.

During the period while this matter has been in appellate 
status, the veteran filed a 
claim for disability due to alleged mustard gas exposure.  
After extensive efforts to develop the record, the RO denied 
the claim and notified the veteran of that determination in 
November 1994.  At the same time, the RO determined that the 
veteran had provided new and material evidence to reopen a 
claim for service connection for chronic obstructive lung 
disease and asthma, but that the clear weight of the most 
probative evidence remained against the claim and it was 
denied.  

Under the controlling regulations, it was incumbent upon the 
veteran to file a notice of disagreement with the 
notification of the denial of service connection for 
disability due to alleged exposure to mustard gas and the 
denial of service connection for chronic obstructive 
pulmonary disease and asthma within one year of the date of 
the notice.  38 C.F.R. §§ 20.200, 20.302 (1998)

A notice of disagreement is:

A written communication from a claimant or 
his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency of 
original jurisdiction and a desire to contest 
the result will constitute a Notice of 
Disagreement.  

While special wording is not required, the 
Notice of Disagreement must be in terms which 
can be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative 
determinations were made on several issues at 
the same time, the specific determinations 
with which the claimant disagrees must be 
identified.  For example, if service 
connection was denied for two disabilities 
and the claimant wishes to appeal the denial 
of service connection with respect to only 
one of the disabilities, the Notice of 
Disagreement must make that clear.

38 C.F.R. § 20.201 (1998).

The Board does not find the record contains any communication 
from the veteran (including specifically his letter of 
December 14, 1994), received within one year of the date of 
notice, that showed the veteran specifically disagreed with 
the denial of service connection for disability claimed as 
due to alleged mustard gas exposure or service connection for 
chronic obstructive pulmonary disease or asthma. Accordingly, 
these issues are not in appellate status.
 
In April 1999, the veteran raised the issue of service 
connection for tobacco related lung disease.  Later in April 
1999 this issue was administratively denied and notice to the 
veteran informed him that the Veterans Benefits Act of 1998 
prohibits compensation payments to veterans for disabilities 
which are the result of the use of tobacco products, and that 
H. R. 691 is currently only a Bill and not law.   The record 
before the Board contains no notice of disagreement with that 
determination, and thus it is not in appellate status.


FINDINGS OF FACT

1.  The veteran's PTB has been inactive for decades, and is 
principally manifested by a lesion in the left upper lobe, 
not considered disabling.

2.  His principal respiratory disability is chronic 
obstructive airway disease, not service connected.


CONCLUSION OF LAW

A compensable evaluation for inactive pulmonary tuberculosis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.97 Diagnostic Code 6722 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

38 C.F.R. §  4.96 states:  

Special provisions regarding evaluation of respiratory 
conditions.  (a)  Rating coexisting respiratory conditions.  
Ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
However, in cases protected by the provisions of Pub. L. 90 
493, the graduated ratings of 50 and 30 percent for inactive 
tuberculosis will not be elevated.
  (b)  Rating "protected" tuberculosis cases. Public Law 90-
493 repealed section 356 of title 38, United States Code 
which had provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any veteran who on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis.  The use of the protective provisions of Pub. 
L. 90-493 should be mentioned in the discussion portion of 
all ratings in which these provisions are applied.  For 
application in rating cases in which the protective 
provisions of Pub. L. 90-493 apply the former evaluations 
pertaining to pulmonary tuberculosis are retained in § 4.97.  
(c)  Special monthly compensation. When evaluating any claim 
involving complete organic aphonia, refer to Sec. 3.350 of 
this chapter to determine whether the veteran may be entitled 
to special monthly compensation. Footnotes in the schedule 
indicate conditions which potentially establish entitlement 
to special monthly compensation; however, there are other 
conditions in this section which under certain circumstances 
also establish entitlement to special monthly compensation.  
(1996)

DISEASES OF THE LUNGS AND PLEURA-TUBERCULOSIS  
Ratings for Pulmonary Tuberculosis Entitled on August 19, 
1968     

6701  Tuberculosis, pulmonary, chronic, far advanced, active, 
100 percent.
6702  Tuberculosis, pulmonary, chronic, moderately advanced 
active, 100 percent.
6703  Tuberculosis, pulmonary, chronic, minimal, active, 100 
percent.
6704  Tuberculosis, pulmonary, chronic, active, advancement 
unspecified, 100 percent.
6721  Tuberculosis, pulmonary, chronic, far advanced, 
inactive. 
6722  Tuberculosis, pulmonary, chronic, moderately advanced, 
inactive. 
6723  Tuberculosis, pulmonary, chronic, minimal, inactive. 
6724  Tuberculosis, pulmonary, chronic, inactive, advancement 
unspecified. 
     General Rating Formula for Inactive Pulmonary 
Tuberculosis:         
     For two years after date of inactivity, following active 
tuberculosis, which was clinically identified during service 
or subsequently, 100 percent.  Thereafter for four years, or 
in any event, to six years  after date of inactivity, 50 
percent.  Thereafter, for five years, or to eleven years 
after date of inactivity, 30 percent.  Following far advanced 
lesions diagnosed at any time while the disease process was 
active, minimum 30 percent.  Following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc. 20 percent.  
Otherwise 0 percent. 

Note (1): The 100-percent rating under codes 6701 through 
6724 is not subject to a requirement of precedent hospital 
treatment. It will be reduced to 50 percent for failure to 
submit to examination or to follow prescribed treatment upon 
report to that effect from the medical authorities. When a 
veteran is placed on the 100-percent rating for inactive 
tuberculosis, the medical authorities will be appropriately 
notified of the fact, and of the necessity, as given in 
footnote 1 to 38 U.S.C.  1156  (and formerly in 38 U.S.C.  
356, which has been repealed by Public Law 90-493), to notify 
the Adjudication Division in the event of failure to submit 
to examination or to follow treatment. 

Note (2): The graduated 50-percent and 30-percent ratings and 
the permanent 30 percent and 20 percent ratings for inactive 
pulmonary tuberculosis are not to be combined with ratings 
for other respiratory disabilities. Following thoracoplasty 
the rating will be for removal of ribs combined with the 
rating for collapsed lung. Resection of the ribs incident to 
thoracoplasty will be rated as removal. 38 C.F.R. § 4.97 
Diagnostic Code 6724 (1996)

Ratings for Pulmonary Tuberculosis Initially Evaluated After 
August 19, 1968 

6730  Tuberculosis, pulmonary, chronic, active, 100 percent. 
     Note: Active pulmonary tuberculosis will be considered 
permanently and totally disabling for non-service-connected 
pension purposes in the following circumstances:  (a)  
Associated with active tuberculosis involving other than the 
respiratory system.  (b)  With severe associated symptoms or 
with extensive cavity formation.  (c)  Reactivated cases, 
generally.  (d)  With advancement of lesions on successive 
examinations or while under treatment. (e)  Without 
retrogression of lesions or other evidence of material 
improvement at the end of six months hospitalization or 
without change of diagnosis from "active" at the end of 12 
months hospitalization.  Material improvement means lessening 
or absence of clinical symptoms, and X-ray findings of a 
stationary or retrogressive lesion. 

6731  Tuberculosis, pulmonary, chronic, inactive:  Depending 
on the specific findings, rate residuals as interstitial lung 
disease, restrictive lung disease, or, when obstructive lung 
disease is the major residual, as chronic bronchitis (DC 
6600). Rate thoracoplasty as removal of ribs under DC 5297. 
     Note: A mandatory examination will be requested 
immediately following notification that active tuberculosis 
evaluated under DC 6730 has become inactive. Any change in 
evaluation will be carried out under the provisions of Sec.  
3.105(e).  (38 C.F.R. § 4.97, as in effect October 7, 1996)

                      Interstitial Lung Disease 

General Rating Formula for Interstitial Lung Disease 
(diagnostic codes 6825 through 6833): Forced Vital Capacity 
(FVC) less than 50-percent predicted, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy, 100 percent.  FVC of 50- to 64-percent predicted, 
or; DLCO (SB) of 40-to 55-percent predicted, or; maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, 60 percent.  FVC of 65- to 
74-percent predicted, or; DLCO (SB) of 56-to 65-percent 
predicted, 30 percent.  FVC of 75- to 80-percent predicted, 
or; DLCO (SB) of 66-to 80-percent predicted, 10 percent. 
(effective October 7, 1996)



                         Restrictive Lung Disease                        

General Rating Formula for Restrictive Lung Disease 
(diagnostic codes 6840 through 6845):  FEV-1 less than 40 
percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy, 100 percent.  
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), 60 percent.  FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted, 30 percent.  FEV-1 of 
71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66- to 80-percent predicted, 10 
percent.  Or rate primary disorder. (effective October 7, 
1996)

6600  Bronchitis, chronic:  FEV-1 less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/ kg/min oxygen consumption (with cardiac or respiratory 
imitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy,. 100 percent.  FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 ml/ 
kg/min (with cardiorespiratory limit), 60 percent.  FEV-1 of 
56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted, 30 
percent. FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted, 10 percent.  (effective October 7, 1996)


Ratings for Pulmonary Tuberculosis Initially Evaluated After 
August 19, 1968 (as in effect prior to October 7, 1996).

6730  Tuberculosis, pulmonary, chronic, active, 100 percent. 
6731  Tuberculosis, pulmonary, chronic, inactive:  For one 
year after date of attainment of inactivity of tuberculosis, 
100 percent.  
Thereafter, rate residuals attributable to tuberculosis: 
Pronounced:  Advanced fibrosis with severe ventilatory 
deficit manifested by dyspnea at rest, marked restriction of 
chest expansion, with pronounced impairment of bodily vigor, 
100 percent.  Severe: extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health, 60 percent.  Moderate: with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests, 30 percent.  Definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion, 10 percent.  Healed lesions, no symptoms, 
0 percent.  


Factual Background

The veteran received a disability retirement from the Army in 
July 1962, for active pulmonary tuberculosis, moderately 
advanced, upper lobe, left lung, and was placed on the 
temporary disability retired list.  A VA rating action in 
August 1962 granted service connection for active pulmonary 
tuberculosis (PTB), moderately advanced, rated 100 percent.  
He was evaluated at a VA medical facility in January 1963, 
and the PTB was found to be minimal, inactive (3 months) and 
improved.  Chest X-ray revealed very minimal fibrotic 
infiltrate in the left apical area posteriorly.  He was 
reevaluated in April 1963, and the minimal PTD was still 
inactive (6 months) and unchanged.  A rating action in May 
1963 provided a stepped reduction in disability for the 
inactive PTB, starting at 50 percent in 1965 and finally 
noncompensable in April 1974.  Chest X-ray study on checkup 
in April 1965 showed some fibrotic changes in the left apex, 
unaltered in appearance since previous films.  He was 
informed in December 1964 that follow-up examinations 
continued to show the PTB to be inactive.  Medication was 
discontinued in 1965, and the scheduled reductions were to 
continue.

The veteran was hospitalized in January 1985, with asthma 
with acute bronchitis.  It was noted that the veteran was an 
animal care taker, and after evaluation by Dr. Buswell, an 
allergist and pulmonologist, it was Dr. Buswell's opinion 
that the veteran had reactive airway disease or asthma, 
probably aggravated by infectious bronchitis, and the history 
of the veteran's symptoms exacerbating in animal rooms could 
either be secondary to an allergic reaction to the animals or 
their feed or their bedding, but most likely it was due to an 
irritant reaction compounding the underlying reactive airway 
disease.

In 1986 the veteran filed for an increase in compensation for 
his "worsening condition."  Medical evidence from the VA in 
1987, reflected history of PTB, and probable chronic 
obstructive airway disease.  A statement from Dr. Moran in 
1987, noted fairly severe restrictive and obstructive 
pulmonary disease, and a long history of cigarette smoking 
was shown.  On an associated pulmonary function study 
uncooperative effort was noted.  A rating action in July 1987 
confirmed and continued the noncompensable evaluation for 
inactive PTB, and denied service connection for asthma, 
chronic obstructive pulmonary disease (COPD).  The veteran 
was so informed in September 1987, and did not appeal.  

Received from Senator Baucus in December 1989 was a 
communication from the veteran to the effect he was disabled 
for his job with a lung condition, and he also had service 
connected arrested PTB.  There was also an accompanying 
statement  from Dr. Maclean, dated in April 1986, concerning 
the veteran's intrinsic asthma and inability to work.

When the veteran requested an increased evaluation for his 
service connected PTB, in February 1992, he included private 
clinic records from 1981 to 1984, which noted his respiratory 
problems.  A hand written notation at the top of the page of 
each document was "O.(or U) H. limited to TB related."  
Private medical records received in March 1992, variously 
dated in from 1977 to 1992, note the veteran's lung disease.  
Also included was his award of Social Security Administration 
award of benefits based on a long history of chronic 
obstructive pulmonary disease, systemic lupus erythematosus, 
and psychiatric disability.  

Received in support of his claim in December 1992 was a copy 
of a medical record signed by Dr. Buswell, dated in September 
1990.  The report noted that the veteran was hoping to have 
the physician link his asthma to his tuberculosis, but the 
physician stated that he knew of no such connection.  The 
physician further reported that the veteran continued to have 
asthma symptoms.  Also included was a VA chest X-ray study 
dated in November 1992 showing possible granuloma in the left 
apex, otherwise the lungs were normal.  

The veteran, in hearing testimony in January 1993, reported 
that his current breathing problems were shortness of breath, 
chest pains, and pleurisy.  He has been treated with inhalers 
for breathing, since 1985, and antibiotics.  His 
symptomatology got so bad in 1985 that he no longer could 
work, Transcript (T.) p2.  He reported that Dr. Moran, in a 
statement dated December 12, 1989, stated that the veteran's 
symptoms were related to chronic lung disease and TB 
(tuberculosis), T. p. 3.  The veteran was being seen in a VA 
facility, T. p. 5.  The veteran strongly believed that 
tuberculosis caused the lung problems that he had today, and 
he "I got doctors' statement to back it up.  They may be 
buried, or not very long, but he states it's caused by 
tuberculosis," T. p. 9.

Dr. M. Moran, in a statement dated March 16, 1993, reported 
that the veteran had severe chronic lung disease, "which is 
a combination of restrictive and obstructive disease related 
to old pulmonary TB and chronic asthma."  It was added that 
notes in his record suggested tuberculosis while in service, 
but Dr. Moran had no way of knowing if this was accurate.

VA clinic records, received in March 1994, for 1992 and 1993, 
show COPD, lupus, and history of PTB.

In July 1993, the veteran was scheduled for an examination by 
W. Fairfax, M. D..  It was recorded that the veteran had a 
long standing history of lung disorders including asthma as 
well as chronic obstructive lung disease.  He was a one pack 
a day smoker until 1979, and has been treated intermittently 
for bronchitis.  His last positive "AFV" smear was 10 years 
before.  He also carried a diagnosis of lupus erythematosus, 
colitis, and schizoid personality disorder.  He was given a 
diagnosis of asthma in 1984, 1985, and related chest pain 
with exercise, and aching on deep breathing.  Pulmonary 
function testing (PFT) showed poor effort and cooperation 
with all testing.

The examination impression was tuberculosis in the past, but 
most likely his chronic lung disease is related to his 
cigarette smoking and/or his systemic lupus erythematosus.  
There did not appear to be any active lupus at this point, 
and he was not currently disabled due to his prior pulmonary 
tuberculosis.  In a note to the VA, Dr. Fairfax reported that 
changes in the veteran's chest X-ray were consistent with a 
chronic obstructive lung disease.  It was noted that the 
veteran was unable comply with the pulmonary function testing 
to provide and adequate test, and no additional testing would 
be helpful in determining his disability currently.  It was 
felt that the veteran was not disabled due to tuberculosis 
but had a mild decrease in lung function due to chronic 
obstructive lung disease most likely secondary to cigarette 
smoking.

Received in November 1993 were copies of private medical 
records from 1972 to 1980, and 1991.  These records show 
treatment for depression in the mid 1970's, acute bronchitis 
in 1975, and respiratory and alcohol problems in 1979.  In 
1991 the diagnoses were history of TB, lupus erythematosus 
with arthritis, and colitis.  It was noted that he was to 
continue his chronic pulmonary medications.

Also received in November 1993 was a statement from T. 
Thigpen, M. D., dated September 9, 1993.  In a letter 
addressed to the veteran, Dr. Thigpen wrote that after 
reviewing the old records for the clinic and the new 
pulmonary function studies he would have to say:

it is going to be difficult to attribute very 
much of your underlying lung difficulties to 
the old tuberculosis.  The chest X-rays do 
not show scaring in the lung that would be 
consistent with old tuberculosis to any major 
degree.  More importantly, the pulmonary 
function studies done at St. Vincent's have a 
pattern that is most consistent with disease 
associated with cigarette smoking, i.e. 
emphysema and chronic bronchitis.  There is 
not the type of abnormality present that 
would allow us to say with certainty that 
there has been damage to your lungs from old 
tuberculosis.  I know this is not the answer 
your are seeking, but unfortunately I think 
it is a fact and there is really not going to 
be anyway to obtain evidence otherwise that 
would substantiate a major extent of damage 
from tuberculosis.  

Associated with the above, was a copy of an August 31, 1993 
evaluation and pulmonary function studies from St. Vincent's 
hospital of the same date.  The pulmonary function study 
impression was values consistent with clinical diagnosis of 
COPD.  Good cooperation and effort were noted.  FVC (forced 
vital capacity) was 85 percent of predicted, and FEV/1 
(forced expiratory volume after 1 second) was 51 percent of 
predicted.  In regard to the evaluation it was noted that the 
veteran wanted another opinion about his lung condition, and 
reference was made to the opinion by Dr. Fairfax.  The 
veteran's complaints were given, as well as his smoking 
history, and it was noted that the pulmonary function studies 
showed a predominately obstructive pattern with evidence of 
hyperinflation and certainly this looks more like emphysema 
that a restrictive process that would be seen from old 
tuberculosis.  It was opined that the veteran's problems were 
more likely cigarette related than they were related to the 
old tuberculosis.

Records from Dr. Cotsmire were received in November 1993, and 
these documents showed treatment in 1993 predominately for 
gastrointestinal problems, with some question as to lupus 
versus Crohn's disease.  In July it was noted that the 
veteran was in for evaluation from the VA hospital where he 
was requesting disability because of contracting tuberculosis 
in 1962.  Chest X-rays showed hyperinflation as well as 
basilar scarring.  Pulmonary function testing was somewhat 
problematic since he did not give adequate effort for 
acceptable curves.  It was noted that "[h]e has a difficulty 
understanding the testing or is malingering."  The 
impression was he had tuberculosis in the past but most 
likely his chronic lung disease is related to his cigarette 
smoking and/or his systemic lupus erythematosus.  There did 
not appear to be any active lupus at this point and he was 
not currently disabled due to his prior pulmonary 
tuberculosis.  

Received in September 1997 were copies of records for the 
veteran from the Billings Clinic in 1996 and 1997.  A chest 
X-ray study in August 1996 revealed fibrocalcific focus I the 
left pulmonary apex, unchanged from exams dating aback to 
1993.  A study in July 1997 included some minimal strands of 
atelectasis in the left base.  

Received in August 1997 were copies of VA clinic records for 
1996 and 1997.  These records do not show active PTB or 
treatment for residuals of old PTB.

Received in February 1998 were copies of records used by the 
veteran in his SSA claim.  These records do not show active 
PTB, or respiratory disability related to the old PTB.  

The veteran was provided evaluation by Dr. Fairfax in June 
1998, to include PFT.  A brief background on the veteran was 
given, including records regarding his VA care.  Dr. 
Thigpen's opinion of August 1993 was noted.  His respiratory 
complaints were related, and physical examination was 
performed.  It was recorded that chest radiograph showed an 
old scar in the left apex, and prior films show this scar to 
be unchanged over the last 5 years.  The apical lesion in the 
left upper lobe was quite consistent most likely represented 
the old tuberculosis.  The PFT showed significant obstructive 
airways disease with significant improvement with 
bronchodilator.  FVC was 72 percent of predicted, and FEV/1 
was 54 percent of predicted.  The examination impression was 
lung disease unchanged since 1993, with a primary problems 
with COPD secondary to cigarette smoking.  It was opined that 
the scarring had no bearing on the veteran's current 
disability.  In the last 5 years the veteran had developed 
obstructive sleep apnea.  His lung disease appears to be 
obstructive in nature, and restrictive defects secondary to 
chronic scarring from tuberculosis or other environmental 
exposures "are not present."  The report concluded: "There 
is no evidence of active tuberculosis."

Records associated with the veteran's disability retirement 
from work, received in December 1998, include private and VA 
medical records and opinions from 1985.  Collectively this 
material shows diagnoses of extrinsic asthma, aggravated by 
irritants at his work site.

In February 1999 the veteran submitted copies of regulations 
he believed would be used to decide his claim, documentation 
of his statutory award, and clinical records from 1983-4, 
previously submitted, with the TB related notation.  


Analysis

The veteran was found to have active pulmonary tuberculosis 
in service, and within 6 months of discharge from service the 
disease was found to be inactive. The service-connected PTB 
has been inactive for decades, and there is no contention 
otherwise.  The veteran's contentions, in essence, are that 
his current respiratory problems are related to his PTB; 
however, service connection has been denied for his current 
COPD and asthma, and the only question before the Board is 
whether there are residuals associated solely with the 
inactive pulmonary tuberculosis that warrant a compensable 
evaluation.

The veteran has a protected rating for his service-connected 
pulmonary tuberculosis. The protected inactive PTB can be 
assigned a compensable evaluation on the basis of lesions 
diagnosed at the time of activity, and the degree of 
advancement of the lesion.  Here, the lesion in the left 
pulmonary apex has never been medically shown to be moderate, 
much less far advanced, and there certainly was not shown, 
prior to his asthma and COPD, any impairment of health 
associated with the residuals of PTB.  Clearly the protected 
rating is noncompensable.

As to a compensable evaluation under ratings for PTB, 
entitled after August 19, 1968, and prior to October 7, 1996, 
the veteran has healed lesions, and while his complaints 
include dyspnea on exertion, the dyspnea has not been related 
to the PTB, and arose with his COPD.  The examiner in June 
1998, noted that his lung disease appeared to be mostly 
obstructive in nature, and restrictive defects secondary to 
chronic scarring from tuberculosis were not present.  Where 
there are healed lesions, and no symptoms, a noncompensable 
rating is assigned.  

As to a compensable evaluation under ratings for PTB, 
entitled after August 19, 1968, and after October 7, 1996, 
the service connected disability inactive PTB is rated on the 
basis of pulmonary dysfunction, measured by PFT, such as 
interstitial, restrictive, or obstructive lung disease, 
assuming of course that such disability has been associated 
with the PTB.  In this instance, Dr. Fairfax, on official 
examination in 1993, found that the veteran was not disabled 
due to tuberculosis, but did have decrease in lung function 
due to COPD, secondary to smoking.  The veteran sought a 
separate opinion from Dr. Thigpen, later in 1993, and was 
informed in the solicited opinion that his respiratory 
problems were related to COPD and not old tuberculosis.  Dr. 
Cotsmire in November 1993 also found that the veteran was not 
currently disabled due to the old PTB.  Dr. Fairfax, after 
examination in June 1998, found that the old tuberculosis had 
no bearing on the veteran's current lung disease.  In other 
words, the veteran does not have pulmonary dysfunction 
associated with the old inactive PTB, and a compensable 
rating is not warranted under the schedular criteria now in 
effect.

The Board has reviewed the statements by Dr. Moran, in 1987, 
and 1993, wherein he associated the veteran's chronic lung 
disease with the old pulmonary TB and chronic asthma.  The 
Board notes that the very brief 1987opinion was cursory, 
without articulated rational.  It is also for consideration 
that in 1985 Dr. Buswell opined that the veteran had reactive 
airway disease and made no mention of the old PTB, and he 
made no mention in a statement in 1990.  Dr. McLean in 1986 
did not find the old PTB to be a factor in the veteran's 
intrinsic asthma and ability to work.  The examination by Dr. 
Fairfax in July 1993 was detailed, and the rationale for the 
opinion, completely the opposite of Dr. Moran's, was given.  
The Board places the far greater probative value on the 
opinions by Dr. Fairfax, Dr. Thigpen, and Dr. Cotsmire.  As 
for the cryptic notations on the private clinic records in 
1983, they do not translate into competent medical opinion 
that would support the veteran's contentions.  In summary, 
the overwhelming weight of the most probative evidence is 
against the claim.  Under such circumstances, the benefit of 
the doubt doctrine is not for application.  


ORDER

An increased evaluation for inactive pulmonary tuberculosis 
is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

